1

2

3

4

5

6

7                                   UNITED STATES DISTRICT COURT

8                                   EASTERN DISTRICT OF CALIFORNIA

9

10
     DAVID LEE BROCK,                                  CASE NO. 1:17-cv-01610-LJO JLT (PC)
11
                                                       ORDER ADOPTING IN PART FINDINGS
12                     Plaintiff,                      AND RECOMMENDATIONS AND
13                                                     GRANTING PLAINTIFF LEAVE TO FILE
            v.                                         SECOND AMENDED COMPLAINT
14
     TUOLUMNE COUNTY SHERIFFS                          THIRTY (30) DAY DEADLINE
15   DOES 1-3,
16
                       Defendants.
17

18          Plaintiff, a county inmate proceeding pro se, has filed this civil rights action seeking relief
19   under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
20   28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21          On May 7, 2018, the magistrate judge screened plaintiff’s first amended complaint and
22   filed findings and recommendations herein which were served on plaintiff and which contained
23   notice to plaintiff that any objections to the findings and recommendations were to be filed within
24   fourteen days. Plaintiff has filed objections to the findings and recommendations.
25          In his first amended complaint, plaintiff alleges that when he was booked into the
26   Tuolumne County Jail, he reported to the booking officer (Doe 1) that he was a “dropout” from
27   the “Northern” gang (a Hispanic gang), and he requested to be housed in protective custody. Doe
28
1    2, a sergeant, was present during this conversation and made aware of plaintiff’s dropout status

2    and request for special housing. After plaintiff was “dressed out,” he was escorted to general

3    housing by a deputy, Doe 3, who was also made aware of plaintiff’s dropout status, request for

4    protective custody, and the potential danger to plaintiff. Nonetheless, plaintiff was placed into a

5    non-protective custody area with whites only. Once there, plaintiff was assaulted by 3 or 4

6    inmates who knew of plaintiff’s dropout status from a Hispanic gang.

7           The magistrate judge screened the pleading and found that plaintiff stated a claim against

8    Does 1 and 3, but not as to Doe 2. Specifically, the magistrate judge held that “[t]hough Doe 2

9    was present when [plaintiff] reported his gang dropout status, he offers no factual allegations that

10   Doe 2 was aware of the housing assignment made by Doe 1. The plaintiff’s mere conclusion that

11   Doe 2 knew this, is insufficient.” (ECF No. 14 at 4.) The magistrate judge thus recommended that

12   Doe 2 be dismissed from this action. She also recommended that any claims based on the alleged

13   violations of Title 15 of the California Code of Regulations be dismissed.

14          In his objections, plaintiff contends that Doe 2 was present during his conversation with

15   Doe 1, and that he, as the sergeant on duty, oversaw classifying and housing inmates. Plaintiff

16   also claims that Doe 3 escorted plaintiff to the holding cell at the direction of Doe 2. He asserts

17   that these allegations were not included in the operative complaint because he was under the

18   impression that he had to limit them to the short space provided in the form complaint for

19   inmates. Plaintiff thus asks leave to amend his complaint. Plaintiff’s request will be granted, and

20   he is directed to submit additional pages if he deems it necessary to fully and truthfully set forth
21   his allegations. Plaintiff should note that although he has been granted the opportunity to amend

22   his complaint, it is not for the purposes of adding new and unrelated claims. George v. Smith, 507

23   F.3d 605, 607 (7th Cir. 2007).

24          Accordingly, IT IS HEREBY ORDERED that:

25          1. The findings and recommendations filed May 7, 2018, are adopted in part;

26          2. Plaintiff’s claim premised on alleged violations of Title 15 of the California Code of
27              Regulations is dismissed without leave to amend; and

28                                                     2
1         3. Plaintiff’s second amended complaint shall be filed within thirty (30) days from the

2               date of this order.

3               Plaintiff needs to pay attention to the substance of this order. If not, there will be no

4               further opportunities to amend.

5
     IT IS SO ORDERED.
6

7      Dated:      November 3, 2018                         /s/ Lawrence J. O’Neill _____
                                                   UNITED STATES CHIEF DISTRICT JUDGE
8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28                                                     3
